

Management Services Agreement


This Management Services Agreement (this “Agreement”) is entered between 1347
Advisors LLC, a Delaware limited liability company (“1347 Advisors”), and United
Insurance Management, L.C., a Florida limited liability company (“UIM”), and is
effective August 29, 2011 (the “Effective Date”).
Recitals


WHEREAS, UIM has determined that it would be in its best interests to engage a
manager to perform the Services (as defined below); and
WHEREAS, 1347 Advisors has agreed to perform the Services on the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, hereby agree
as follows:
1.Executive Services. Subject always to the oversight and supervision of the
Board of Directors of UIHC (the “Board”), and the terms and conditions of this
Agreement, during the Term (as defined below), and at the election of the Board,
1347 Advisors shall cause Hassan Raza Baqar or his successor, as applicable (the
“Executive”) to serve as interim Chief Financial Officer of UIHC (“Interim
CFO”), who shall report to the Chief Executive Officer of UIHC (the “CEO”), and
to the Board and its committees. 1347 Advisors shall cause Executive to perform
such duties as are typically performed by the Chief Financial Officer of a
public company (the “Executive Services”), including, without limitation, those
duties described in Addendum A, consistent with applicable corporate governance,
legal and regulatory requirements. No Executive Services to be provided by
Executive may be subcontracted by 1347 Advisors to another Person without the
prior written consent of UIM. In the event that the Executive is unable or
unwilling to serve as Interim CFO, 1347 Advisors shall promptly recommend to the
Board one or more other employees or contractors of 1347 Advisors, each of whom
is competent and knowledgeable regarding the Executive Services, for appointment
by the Board as successor Interim CFO hereunder.
2.    Corporate Management Services. Subject always to the oversight and
supervision of the Board and the terms and conditions of this Agreement, during
the Term, 1347 Advisors shall provide the following services (the “Corporate
Management Services” and together with the Executive Services, the “Services”)
to and for the benefit of United:
a.    analysis and forecasting activity;
b.    analysis of capital structure and stockholder liquidity; and
c.    the actuarial services described in Addendum B.
3.    Insurance Regulatory Requirements. 1347 Advisors shall cause any
individual who will serve as an officer or director of UIHC or United Property
and Casualty Insurance Company (“UPC”) under the terms of this Agreement to
timely submit to the Florida Office of Insurance Regulation a biographical
affidavit, fingerprints and background investigation report for approval by such
office as required by applicable regulatory requirements (“OIR Approval”). 1347
Advisors acknowledges and agrees that as a condition to serving as an officer or
director of UIHC or UPC, any such individual must not have been found guilty of,
or have pleaded guilty or nolo contendere to, a felony or a misdemeanor other
than a minor traffic violation, without regard to whether judgment of conviction
was entered by the court, unless such individual is cleared by the Florida
Office of Insurance Regulation to serve as an officer or director of an insurer
or controlling person of an insurer.
4.    Compensation and Reimbursement of Expenses.
a.    Monthly Consulting Fee. Commencing on the Effective Date, as compensation
for the Services, UIM shall pay 1347 Advisors a monthly consulting fee of
$60,000 (the “Consulting Fee”), payable in advance on the 29th day of each
month. To the extent required for United to comply with the requirements of
applicable law, including federal securities laws, 1347 Advisors shall disclose
to the Board the amount of remuneration paid to (i) the Executive for serving as
Interim CFO and (ii) any other person providing services to United pursuant to
this Agreement.
b.    Expenses. In addition to the Consulting Fee, UIM shall reimburse 1347
Advisors for all reasonable out-of-pocket expenses directly incurred by 1347
Advisors in connection with its engagement hereunder, provided that such
expenses will not exceed a cumulative total of $25,000.00 during any three-month
period, unless authorized in writing by UIM. 1347 Advisors shall bill UIM
monthly for reimbursement of expenses, which bills shall be due and payable
within thirty (30) days of receipt by UIM and shall include copies of reasonable
documentation of all expenses included thereon. Notwithstanding anything to the
contrary herein (i) each party shall pay its own expenses in connection with the
negotiation and execution of this Agreement, (ii) expenses of the Interim CFO
and his or her staff, shall be in accordance with the expense reimbursement
policies of United for its executive officers and employees, as applicable, or
as otherwise approved by the compensation committee of UIHC’s Board and (iii)
United shall not be obligated or responsible for reimbursing or otherwise paying
for any costs or expenses relating to 1347 Advisors’ overhead or any other costs
and expenses relating to the conduct or maintenance of its business and
operations as a provider of services.
c.    Currency and Late Fees. All amounts in this Agreement are stated, and
shall be payable, in United States dollars. Any amounts payable by UIM under
this Agreement which are not paid when due shall bear interest from the due date
until paid at a monthly rate of 1.5%.
5.    Term.
a.    General. The term of this Agreement shall be for an initial period of six
months commencing as of August 29, 2011 (the “Effective Date”) and ending
February 28, 2012, unless terminated prior to such date pursuant to any other
provisions of this Agreement (the “Term”). The Term shall be automatically
extended for successive three-month periods.
b.    Termination. Notwithstanding the provisions of Section 3(a) above, this
Agreement shall terminate:
i.    upon any date mutually agreed to by 1347 Advisors and UIM in writing;
ii.    if either party notifies the other party in writing of its desire to
terminate this Agreement for any or no reason (a “Valid Termination Notice”), in
which case (A) if the Valid Termination Notice is received by the
non-terminating party during the first 29 days of any calendar quarter, this
Agreement shall terminate on the last day of such calendar quarter and (B) if
the Valid Termination Notice is received by the non-terminating party after the
29th day of any calendar quarter, this Agreement shall terminate 60 days
following the non-terminating party’s receipt of the Valid Termination Notice;
iii.    10 days after UIM receives written notice from 1347 Advisors that UIM
has failed to make any payment to 1347 Advisors due hereunder, unless UIM has
fully paid such overdue payment within such 10 days;
iv.    if either party fails to observe or perform any material provision of
this Agreement required to be observed or performed by such party, and such
failure shall continue for 30 days after the non-defaulting party provides
written notice thereof to the defaulting party (unless such failure is not
capable of being cured, in which case, this Agreement shall terminate on the
date that the defaulting party receives such notice);
v.    automatically, without any action or notice to either party upon the
consummation of a Change of Control;
vi.    if either party or the ultimate parent company of such party dissolves or
voluntarily files a petition in bankruptcy or makes an assignment for the
benefit of creditors or otherwise seeks relief from creditors under any federal
or state bankruptcy, insolvency, reorganization or moratorium statute, or either
party or the ultimate parent company of such party is the subject of an
involuntary petition in bankruptcy that is not set aside within 60 days of its
filing; or
vii.    if the Board votes to terminate this Agreement for any of the following
reasons, this Agreement shall terminate on the date UIM provides written notice
thereof to 1347 Advisors: (A) 1347 Advisors or any of its Representatives
providing Services (x) acted with negligence, willful misconduct, bad faith or
reckless disregard in performing its duties and obligations under this
Agreement, (y) engaged in fraudulent or dishonest acts in connection with the
business and operations of United, or (z) has been convicted of a felony under
federal or state law; (B) the Interim CFO (x) at any time, does not have OIR
Approval if required by applicable law or (y) is unable or unwilling to provide
the Executive Services and 1347 Advisors has not recommended a replacement
candidate that has been approved by the Board or (C) a Change of Control of 1347
Advisors.
6.    Actions Upon Termination. Upon termination of this Agreement:
a.    1347 Advisors shall use commercially reasonable efforts to assist and
cooperate with United to effect the transition to another administrative company
if one is appointed by United to succeed 1347 Advisors, or to United, if no
administrative company is appointed; and
b.    1347 Advisors shall cause all of its Representatives, including the
Interim CFO, who provides Services hereunder to resign their respective
positions with United and to cease working on behalf of United as of the date
this Agreement terminates or such other date as mutually agreed upon between
1347 Advisors and UIM.
7.    Indemnification. UIM (the “Indemnifying Person”) shall indemnify and hold
harmless 1347 Advisors and its Affiliates, their respective members, managers,
directors, officers, agents, employees and controlling persons, and each of
their respective successors and assigns (collectively, the “Indemnified
Persons”) to the full extent permitted by applicable law from and against all
out-of-pocket losses, claims, costs, expenses, damages or liabilities, including
attorney fees and costs, incurred by the Indemnified Persons arising out of any
action or inaction by 1347 Advisors or its Representatives taken in good faith
pursuant to the terms of this Agreement; provided, however, that the
Indemnifying Person shall have no obligation to indemnify the Indemnified
Persons for any such losses, claims, costs, expenses, damages or liabilities
determined by a court of competent final jurisdiction to have been caused by or
to have resulted from the gross negligence, willful misconduct, or fraud of 1347
Advisors or its Representatives.
a.    Indemnification Procedure. After receipt by an Indemnified Person of
notice of any complaint or the commencement of any action, claim, suit or
proceeding, or a written threat stating an intention to commence an action,
claim, suit or proceeding, with respect to which indemnification is being sought
hereunder, such Indemnified Person will notify the Indemnifying Person in
writing of such complaint or of the commencement of such action, claim, suit or
proceeding, but failure to notify such Indemnifying Person will relieve the
Indemnifying Person from any liability which it may have hereunder only if, and
to the extent, that such failure results in the forfeiture by the Indemnifying
Person of substantial rights and defenses, and will not in any event relieve the
Indemnifying Person from any other obligation or liability that the Indemnifying
Person may have to any Indemnified Person otherwise than under these
indemnification provisions. If the Indemnifying Person so elects or is requested
by such Indemnified Person, the Indemnifying Person will assume the defense of
such action or proceeding, including the employment of counsel reasonably
satisfactory to the Indemnified Person and the payment of the reasonable fees
and disbursements of such counsel (including the reasonable fees and expenses of
expert witnesses and consultants reasonably retained by such counsel for the
defense thereof). In the event, however, such Indemnified Person has been
advised by counsel in writing that having common counsel would present such
counsel with a conflict of interest or if the defendants in, or targets of, any
such action, claim, suit or proceeding include both an Indemnified Person and an
Indemnifying Person, and Indemnified Person has been advised by counsel in
writing that there are legal defenses available to it or other Indemnified
Persons that are different from or in addition to those available to the
Indemnifying Person, or if the Indemnifying Person fails to assume the defense
of the action, claim, suit or proceeding or to employ counsel reasonably
satisfactory to such Indemnified Person, in either case in a timely manner, then
such Indemnified Person may employ separate counsel to represent or defend it in
any such action, claim suit or proceeding and the Indemnifying Person will pay
the reasonable fees and reasonable disbursements for such counsel (including all
reasonable fees and expenses of expert witnesses and consultants reasonably
retained by such counsel for the defense thereof); provided however, that the
Indemnifying Person will not be required to pay the fees and disbursements of
more than one separate counsel for all Indemnified Persons in any jurisdiction
in any single action, claim, suit or proceeding. In any action, claim, suit or
proceeding the defense of which the Indemnifying Person assumes, the Indemnified
Person will have the right to participate in such litigation and to retain its
own counsel at such Indemnified Person’s own expense. The Indemnifying Person
further agrees that it will not, without the prior written consent of the
Indemnified Person, settle or compromise or consent to the entry of any judgment
in any pending or threatened action, claim, suit or proceeding in respect of
which indemnification or contribution may be sought hereunder unless such
settlement, compromise or consent includes an unconditional release of the
Indemnified Persons who have not consented thereto from all liability arising
out of such action, claim, suit or proceeding, which consent shall not be
unreasonably withheld, conditioned or delayed.
b.    Reimbursement. Without limitation of its other obligations hereunder, the
Indemnifying Person further agrees that it will promptly reimburse the
Indemnified Persons for all reasonable and customary expenses (including
reasonable and customary fees and reasonable and customary disbursements of
counsel and any expert witnesses and consultants reasonably retained by counsel
in defense of any claim) as they are incurred by such Indemnified Persons in
connection with investigating, preparing for or defending, or providing evidence
in, any pending or threatened action, claim, suit or proceeding in respect of
which indemnification may be sought hereunder and in enforcing these
indemnification provisions; provided that the Indemnifying Person receives an
undertaking by or on behalf of each applicable Indemnified Person that such
Indemnified Person will promptly refund to the Indemnifying Person, as a several
but not joint obligation of the Indemnified Persons, with applicable interest
from the date of payment to the date of refund, all expenses reimbursed by the
Indemnifying Person pursuant to this paragraph in each instance where it is
finally judicially determined that such Indemnified Person is not entitled to be
indemnified by the Indemnifying Person pursuant to this Section 7.
c.    No Limitation. The Indemnifying Person’s indemnity, contribution,
reimbursement and other obligations under these indemnification provisions shall
be in addition to any liability that it may otherwise have, at common law or
otherwise, and shall be binding on its successors and assigns.
d.    Survival. This Section 7 shall survive the termination of this Agreement.
8.     Network Access and Data.
a.    Network Access. In the event United grants to 1347 Advisors and its
authorized Representatives access to United’s network or a network under the
control of United, it merely grants 1347 Advisors a nonexclusive, revocable
right, subject to the other terms of this Agreement, to obtain limited access to
such network solely for purposes of providing the Services. The uses expressly
permitted by United shall be the sole permitted uses of United’ s network and
any data device attached thereto. In the event United provides 1347 Advisors
with equipment and/or passwords to enable authorized personnel to access
United’s network, 1347 Advisors shall only share such information with its
Representatives on a need-to-know basis and will not share such equipment or
passwords outside of 1347 Advisors. 1347 Advisors shall take commercially
reasonable steps to secure physical access to any such equipment used to access
United’s network and shall use passwords in compliance with United’s password
policy communicated to 1347 Advisors. 1347 Advisors shall immediately notify
United in the event of loss, damage or theft of any equipment used to access
United’ s network or of any breach or likely breach of United’s network known to
1347 Advisors. United reserves the right to require 1347 Advisors to notify
United in writing of 1347 Advisors’ Representatives who have access to United’s
network.
b.    Data. United Data (as defined below) is and will remain the sole and
exclusive property of United. "United Data" means any intellectual property
provided by United or its agents to 1347 Advisors or its Representatives for use
in connection with the Services (including intellectual property created by 1347
Advisors in performing the Services), including, but not limited to, any data,
images, photographs, illustrations, logos, graphics, audio clips, video clips,
text, programming, computer code, databases, information, data, metadata, and
other web content (including without limitation information identifying or
otherwise relating to United’s claims, agents, customers, prospective claims,
agents or customers, or any employees of United). 1347 Advisors shall only use
the United Data in the form provided by United and solely in connection with
this Agreement. United hereby grants to 1347 Advisors, solely for the
performance of the Services a non-exclusive, non-transferable, non-sublicensable
right to access, operate, and use the United Data. Upon termination of this
Agreement for any reason, (i) the rights granted to 1347 Advisors and its
Representatives in this Section shall immediately revert to United, and (ii)
1347 Advisors shall (1) deliver to United, at no cost to United, a current copy
of all United Data in the form in use as of the date of such termination and (2)
completely destroy or erase all other copies of the United Data in 1347
Advisors’ or its Representatives’ possession in any form, including but not
limited to electronic, hard copy or other memory device.
9.    Confidentiality. 1347 Advisors shall treat as confidential and proprietary
and not disclose directly or indirectly to anyone, or use for 1347 Advisors’
benefit, except as expressly provided herein, any Proprietary Information of
United except as authorized in writing by UIM. 1347 Advisors acknowledges that
any damages for breach of this Section 9 may be incalculable and an insufficient
remedy. Accordingly, 1347 Advisors agrees that in the event of any breach of
this Section 9, United shall be entitled to equitable relief, including
injunctive relief and specific performance and without the necessity of posting
any bond.
a.    The term “Proprietary Information” shall refer to any information, not
generally known in the relevant trade or industry, which was obtained from
United, or which was learned, discovered, developed, conceived, originated or
prepared during or as a result of the performance hereunder of Services and
which falls within the following general categories:
i.    information relating to trade secrets of United;
ii.    information relating to existing or contemplated products, services,
technology, designs, processes, formulae; computer systems, computer software,
algorithms, and research or developments of United;
iii.    information relating to business plans, financial data, actuarial
analysis, sales or marketing methods, methods of doing business, customer lists,
customer usages and/or requirements, customer claims, names of sales
representatives and agents, and vendor and supplier information of United;
iv.    information relating to proprietary or customized computer software
(including all computer code and tools and documentation reasonably necessary to
build or modify such code) not generally known to the public and related
unpublished documentation of proprietary computer programs;
v.    information relating to new developments; and
vi.    any other information that United may wish to protect by copyright or by
keeping it secret and confidential.
b.    1347 Advisors will not and will cause its Representatives not to divulge
to anyone, at any time during or after the termination of the provision of
Services hereunder, any Proprietary Information or any other trade secrets of
United. Upon the termination of this Agreement, 1347 Advisors shall deliver to
United all Proprietary Information (excluding standard, off-the-shelf and
non-customized computer software and hardware systems owned by 1347 Advisors),
including all notebooks, computer files and any other data in any tangible form
whatsoever in relation thereto, containing, embodying or evidencing any of the
Proprietary Information. 1347 Advisors shall be responsible for any breach of
this Section 9 by its Representatives.
10.    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware.
11.    Consent to Jurisdiction. Both parties submit to the exclusive
jurisdiction of the Delaware Court of Chancery with respect to any disputes,
claims or controversies arising from, relating to or in connection with this
Agreement.
12.    EACH PARTY, ON BEHALF OF ITSELF AND ITS AFFILIATES AND SUBSIDIARIES, TO
THE FULLEST EXTENT PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE WAIVER APPLIES TO ANY ACTION
OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES ACKNOWLEDGE THIS WAIVER OF TRIAL BY JURY BY PLACING THEIR INITIALS HERE:
____________                    ___________
    1347 Advisors                        United
13.    Notices. All notices and other communications provided for in this
Agreement shall be given in writing, addressed to the recipient party as
follows:
If to 1347 Advisors:        1347 Advisors LLC
150 N.W. Point Boulevard
Elk Grove Village, IL 60007
Attention: President


If to UIM:            United Insurance Holdings Corp.
360 Central Avenue, Suite 900
St. Petersburg, FL 33701
Attention: President


All notices and other communications shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails (by registered or certified mail,
postage prepaid), and (iii) if delivered by telecopy or email, when received.


14.    Obligations Contractual in Nature. 1347 Advisors and UIM agree that each
are sophisticated business enterprises that have entered into this Agreement for
the specific purposes set forth herein, and the parties acknowledge and agree
that their respective rights and obligations are contractual in nature. UIM
further acknowledges and agrees that 1347 Advisors and its Affiliates and
associates are or may be engaged in the business of investing in, acquiring
and/or managing businesses for their own respective accounts and for the account
of other unaffiliated parties and that no aspect or element of these activities
will be deemed to be engaged in for the benefit of United nor to constitute a
conflict of interest or breach of any duty hereunder unless specifically
prohibited by this Agreement. Notwithstanding anything to the contrary contained
herein, 1347 Advisors agrees to submit (and to cause its Representatives
performing Services to submit) to United all business, commercial and investment
opportunities presented to 1347 Advisors or such Representatives that relate to
the business of writing homeowners’ insurance policies (the “Business”) in
Florida and South Carolina (collectively, the “Territory”) and, unless approved
by UIM in writing, 1347 Advisors shall not (and shall cause such Representatives
not to) pursue, directly or indirectly, any such opportunities on its or its
Affiliate’s own behalf. Nothing in this Section 14 shall be deemed to create any
affirmative duty to seek out such opportunities nor to obligate any Person to
violate any law, breach any contractual commitment or commit any tort.
15.    Independent Contractor Status. Except as otherwise expressly set forth
herein, for purposes of this Agreement it is acknowledged and agreed that United
and 1347 Advisors are at all times acting and performing hereunder as
independent contractors, retaining control over and responsibility for their own
respective operations and personnel. 1347 Advisors further acknowledges and
agrees that it shall have no power to enter into any contract for or on behalf
of United or otherwise subject United to any obligation, such power to be the
sole right and obligation of United, acting through its Board and/or United’s
officers. Each party shall be solely responsible for compliance, and shall
indemnify the other party for its noncompliance, with all state and federal laws
pertaining to employment taxes, income withholding, unemployment compensation
contributions and other employment related statutes regarding their respective
employees, agents and servants. Nothing in this Agreement shall at any time be
construed so as to create the relationship of employer and employee between
United and any of 1347 Advisors or its Representatives.
16.    Information; General Scope of Services.
a.    Information. UIM expressly acknowledges and agrees (i) that the
performance of 1347 Advisors’ obligations hereunder will require the timely
cooperation and support of United, its officers and agents, and agrees that it
will use commercially reasonable efforts to ensure that 1347 Advisors is
provided in a timely manner the information, including financial data, required
by it in performing the Services hereunder (the “Information”) and (ii) 1347
Advisors does not assume responsibility for the accuracy or completeness of the
Information and is entitled to rely upon the Information without independent
verification.
b.    General Scope of Consulting Services. The parties acknowledge that 1347
Advisors is not engaged in the provision of auditing, accounting (including
forensic accounting), asset valuation or investment management services. Much of
1347 Advisors’ advice, reports, and recommendations provided under this
Agreement are necessarily based upon certain estimates, projections and
forward-looking statements with respect to the current and potential future
financial position and results of operations of United. Such estimates,
projections and forward-looking statements will reflect various assumptions
concerning United’s current and potential future financial position and results
of operations, and are subject to significant business, economic, regulatory and
competitive uncertainties and contingencies, many of which are beyond the
control of United or 1347 Advisors. Accordingly, there can be no assurance that
such estimates, projections and forward-looking statements will be realized in
whole or in part. The actual consequences of any action discussed, described or
recommended by 1347 Advisors in the course of providing the Corporate Management
Services may vary from the anticipated consequences and such variations may be
material.
17.    Permissible Activities. 1347 Advisors represents and warrants to UIM that
as of the date hereof neither 1347 Advisors nor any of its Affiliates, either
directly or indirectly, personally or through the use of agents, engage in or
invest in any activity or business which is in competition with United’s
Business in the Territory, except for purely passive, minority investments in
any Person. During the Term of this Agreement, neither 1347 Advisors nor any of
1347 Advisors’ Affiliates or Representatives providing Services shall, either
directly or indirectly, personally or through the use of agents, engage in or
invest in any activity or business which is in competition with the Business
conducted by United anywhere in the Territory, provided that the foregoing shall
not prohibit a purely passive, minority investment in any Person. Subject to
applicable law and except as otherwise prohibited herein, nothing herein will in
any way preclude 1347 Advisors or its Affiliates from engaging in any business
activities or from (i) performing services for their own account or for the
account of others, including for companies that may be in competition with the
business conducted by United or (ii) conducting business with any client or
customer of United or its Affiliates. While the provisions contained in this
Agreement are considered by the parties to be reasonable in all circumstances,
it is recognized that provisions of this Section 17, including without
limitation, remedies and geographic scope, may fail for technical reasons and,
accordingly, it is hereby agreed and declared that if any one or more of such
provisions shall, either by itself or themselves or taken with others, be
adjudged to be invalid as exceeding what is reasonable in all circumstances for
the protection of the interests of United, but would be valid if any particular
restriction or provisions were deleted or restricted or limited in a particular
manner or if the period or area thereof were reduced or curtailed, then such
provisions shall apply with such deletion, restriction, limitation, reduction,
curtailment, or modification as may be necessary to make them valid and
effective.
18.    Successors and Assigns. This Agreement and the rights and obligations
hereunder may not be assigned or delegated by a party, in whole or part, whether
voluntarily, by operation of law, change of control or otherwise, without the
prior written consent of the other party. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
19.    Entire Agreement; Severability. This Agreement is the entire agreement of
the parties relating to the subject matter hereof, and the parties have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein. This Agreement replaces and supersedes
any and all prior discussions and agreements that the parties have had and have
entered into with respect to the subject matter hereof. No amendment, waiver or
modification of this Agreement shall be valid unless made in writing and signed
by each of the parties hereto, which with respect to the consent of UIM, such
consent shall be authorized by the Board and may be granted or withheld in the
sole discretion of such Board. If any provision of this Agreement shall, to any
extent, now or hereafter be or become invalid or unenforceable, the remainder of
this Agreement shall not be affected thereby and every other provision of this
Agreement shall be valid and enforceable, to the fullest extent permitted by
law. For purposes of this Agreement, a Change of Control of 1347 Advisors shall
be deemed to be an assignment and shall require the prior written consent of UIM
authorized by the Board, which consent may be granted or withheld in the sole
discretion of such Board.
20.    Legal Fees and Expenses. The prevailing party in any legal action seeking
enforcement of any provisions of this Agreement shall be entitled to recover all
of its reasonable costs and expenses in any such action, including but not
limited to reasonable attorneys’ fees and disbursements.
21.    Counterparts; Facsimiles. This Agreement may be executed in counterparts,
each of which may be executed and delivered via facsimile or PDF electronic
delivery with the same validity as if it were an ink-signed document and each of
which shall be effective and binding on the parties as of the Effective Date.
Each such counterpart shall be deemed an original and, when taken together with
other signed counterparts, shall constitute one and the same Agreement.
22.    Definitions. Except as otherwise noted, for all purposes of this
Agreement, the following terms shall have the respective meanings set forth in
this Section 22, which meanings shall apply equally to the singular and plural
forms of the terms so defined:
a.    “Affiliate” shall mean a Person that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, a specified Person. For the purpose of this definition, the term “control”
shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
b.    “Change of Control of 1347 Advisors” shall mean any transaction pursuant
to which the ultimate parent company of 1347 Advisors sells its business other
than to any Affiliate of such ultimate parent company by (x) a sale or
conveyance of all or substantially all of the assets of such parent company to
any Person, or (y) a sale or conveyance of the equity interests in such parent
company, or a merger or consolidation of such parent company with any Person, in
any such case in which the equity holders of such parent company, immediately
prior to such transaction shall own in the aggregate, immediately after giving
effect thereto, less than a majority of the voting interests or the economic
interests of the surviving entity (or its parent) or the purchasing entity (or
its parent), as the case may be.
c.    “Change of Control” shall mean any transaction pursuant to which United
sells its business other than to any Affiliate of United by (x) a sale or
conveyance of all or substantially all of United’s assets to any Person, or
(y) a sale or conveyance of the equity interests in United, or a merger or
consolidation of United with any Person, in any such case in which United’s
stockholders, immediately prior to such transaction shall own in the aggregate,
immediately after giving effect thereto, less than a majority of the voting
interests or the economic interests of the surviving entity (or its parent) or
the purchasing entity (or its parent), as the case may be; a public offering of
UIHC’s equity securities shall not be considered a Change of Control for
purposes hereof.
d.    “Person” shall mean any individual, any general partnership, government
entity, limited partnership, limited liability company, corporation, joint
venture, trust, business trust, cooperative, association or similar
organization, and the heirs, executors, administrators, legal representatives,
successors, and assigns of such Person where the context so requires.
e.    “UIHC” shall mean United Insurance Holdings Corp., a Delaware corporation.
f.    “United” shall mean UIHC together with its wholly owned subsidiaries.


[Remainder of Page Intentionally Left Blank]






1347 Advisors LLC
United Insurance Management, L.C.




By: /s/ Larry G. Swets, Jr.
Print Name: Larry G. Swets, Jr.
Title:                         




By:                        
Print Name:                    
Title:                        









[Signature Page to Management Services Agreement]








ADDENDUM A
SERVICES OF INTERIM CFO




The services to be provided by the Interim CFO shall include, without
limitation, overseeing and directing the financial affairs of United. The
Interim CFO’s specific areas of responsibility shall include, but are not
limited to (i) United’s accounting practices, (ii) the preparation of reports of
financial information, (iii) the public disclosure of financial information
(including signing reports as UIHC’s interim Chief Financial Officer, “principal
financial officer” and “principal accounting officer” required to be filed with
the Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the certification
thereof, as required by applicable rules and regulations of the SEC), (iv) the
preparation and public disclosure of financial information required to be
included in any registration statements filed by United with the SEC (including
signing any such registration statements as UIHC’s interim Chief Financial
Officer, “principal financial officer” and “principal accounting officer”); (v)
evaluation of the effectiveness of United’s disclosure controls and procedures
and internal control over financial reporting (including any changes therein) as
required by applicable rules and regulations of the SEC; (vi) investor
relations, (vii) the direction of tax, budget, audit (internal and external) and
cash management functions, (viii) the financial planning, analysis and support
of corporate strategic initiatives, (ix) counsel and communication to, and
cooperation with, other corporate executives, the Board, investors, bankers,
customers, employees and contractors as directed from time to time by the CEO
(and, from time to time, the Board and its committees); (x) such other services
as may be reasonably necessary to (a) accomplish the foregoing, (b) comply with
United’s obligations under, and the reporting requirements of, the Securities
Act and the Exchange Act, (c) comply with United’s obligations under, and the
reporting requirements of, the rules and regulations of any securities exchange
or inter-dealer quotation system, (d) comply with United’s obligations under,
and the requirements set forth in, the Sarbanes-Oxley Act of 2002, and (e)
comply with any other laws, rules, or regulations applicable to United or its
officers; provided, however, that the Interim CFO shall only be required to
provide services pursuant to clauses (b) through (e) above to the extent that
such services are of the kind that are customarily provided or required to be
provided by the chief financial officer, principal financial officer or
principal accounting officer of a public company; and (xi) such other services
as agreed upon between UIM and 1347 Advisors.




ADDENDUM B
ACTUARIAL SERVICES


The actuarial services to be provided by 1347 Advisors under this Agreement
shall consist of all necessary services required to satisfy United’s Statement
of Actuarial Opinion filing, as required by the NAIC and Florida’s Office of
Insurance Regulation, including, but not limited to (i) production of the
Opinion, the Actuarial Opinion Summary, and the supporting report to the Board
of Directors; (ii) actuarial analysis and supporting certifications necessary to
meet the requirements of the Office of Insurance Regulation for submissions,
which shall include, but not be limited to, rate filings; and (iii) other advice
and analysis of an actuarial nature, relating to reserves, rates, financial
results, and any other advice and analysis necessary and useful for continuing
and improving the operations of United.





